Case 4:21-cv-02687 Document1 Filed on 08/17/21 in TXSD Page 1 of 9

3 ited States Courts
UNITED STATES DISTRICT COURT me "F i ED. Texas
SOUTHERN DISTRICT OF TEXAS AUG 17 2021

Civil DIVISION

Nathan Ochs .
Sheri L. Washington ner, Clerk of Court

versus CIVIL ACTION NO.

Hewlett Packard Enterprise

 

EMPLOYMENT DISCRIMINATION COMPLAINT

1. This action is brought under Title Vii of the Civil Rights Act of 1964 for employment
discrimination. Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-5.
2. The Plaintiff is: Sheri L. Washington

Address: 139 Cypresswood Dr. #133, Spring, TX 77388

County of Residence: Harris

3. The defendant #1 is: Hewlett Packard Enterprise

Address: 11445 Compag Center West, Houston, TX 77070

Additional defendent: TEKsystems
Address: 2500 CityWest Blvd. #1750, Houston, TX 77042

4. The plaintiff has attached to this complaint a copy of the charges filed on 3-30-2020
with the Equal Opportunity Commission.

5. On the date of 5/19/2021, the plaintiff received a Notice of Right to Sue

letter issued by the Equal Employment Opportunity Commission; a copy is attached.
6. Because of the plaintiff's: Race, Age and Retaliation,

the defendant has: terminated the plaintiff’s employment and blocker her from future employment with
the company directly and indirectly

7. When and how the defendant has discriminated against the plaintiff:

Feria Ghambari, on behalf of HPE, subjected me to disparate treatment, harassment, bullying and
discrimination by using intimidation, threats, hostility undermining of my work through open
Case 4:21-cv-02687 Document1 Filed on 08/17/21 in TXSD Page 2 of 9

commentary in work meetings and gatherings as well as through electronic communications. After
multiple complains made to HPE management and TEKsystems management, no action was taken
mitigate, investigate or otherwise. Lastly, | emailed a complain to Lee Robertson, Vice President and
supervisor for Ms. Ghambari. Alerting him of her bullying and disparate treatment on 11/14/2019. | also
responded to Ms. Ghambari’s email the same day. HPE terminated my employment hours after sending
the initial emails on 11/14/2019.

8. The plaintiff requests that the defendant be ordered: Pay lost wages through contract end date as
published by HPE, March 31, 2020; as well as other damages in the amount of $225,000.00; and that the
Court grant other relief, including injunctions, damages, costs and attorney fees.

 

Sheri L. Washington, Plaintiff
Address: 139 Cypresswood Dr. #133, Spring, Texas 77388

Telephone: 770-362-8684
Case 4:21-cv-02687 Document1 Filed on 08/17/21 in TXSD Page 3 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
Civil DIVISION

Sheri L. Washington

versus CIVIL ACTION NO.

Hewlett Packard Enterprise

 

EMPLOYMENT DISCRIMINATION COMPLAINT

1. This action is brought under Title VII of the Civil Rights Act of 1964 for employment
discrimination. Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-5.
2. The Plaintiff is: Sheri L. Washington

Address: 139 Cypresswood Dr. #133, Spring, TX 77388

County of Residence: Harris

3. The defendant #1 is: Hewlett Packard Enterprise

Address: 11445 Compaq Center West, Houston, TX 77070

Additional defendent: TEKsystems
Address: 2500 CityWest Blvd. #1750, Houston, TX 77042

4. The plaintiff has attached to this complaint a copy of the charges filed on 3-30-2020
with the Equal Opportunity Commission.

5. On the date of 5/19/2021, the plaintiff received a Notice of Right to Sue

letter issued by the Equal Employment Opportunity Commission; a copy is attached.
6. Because of the plaintiff's: Race, Age and Retaliation,

the defendant has: terminated the plaintiff's employment and blocker her from future employment with
the company directly and indirectly

7. When and how the defendant has discriminated against the plaintiff:

Feria Ghambari, on behalf of HPE, subjected me to disparate treatment, harassment, bullying and
discrimination by using intimidation, threats, hostility undermining of my work through open
Case 4:21-cv-02687 Document1 Filed on 08/17/21 in TXSD Page 4 of 9

commentary in work meetings and gatherings as well as through electronic communications. After
multiple complains made to HPE management and TEKsystems management, no action was taken
mitigate, investigate or otherwise. Lastly, | emailed a complain to Lee Robertson, Vice President and
supervisor for Ms. Ghambari. Alerting him of her bullying and disparate treatment on 11/14/2019. | also
responded to Ms. Ghambari’s email the same day. HPE terminated my employment hours after sending
the initial emails on 11/14/2019.

8. The plaintiff requests that the defendant be ordered: Pay lost wages through contract end date as
published by HPE, March 31, 2020; as well as other damages in the amount of $225,000.00; and that the

Court grant other relief, including injunctions, damages, costs and attorney fees.
Sheri L. Washington, Plaintiff

Address: 139 Cypresswood Dr. #133, Spring, Texas 77388

 

Telephone: 770-362-8684
Case 4:21-cv-02687 Document1 Filed on 08/17/21 in TXSD Page 5 of 9
“EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Sheri Washington From: Houston District Office
139 CYPRESSWOOD DR #133 Mickey Leland Building
Spring, TX 77388 1919 Smith Street, 7th Floor

Houston, TX 77002

 

[] On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

DeAnna Brooks-Torres,
460-2020-01901 Investigator (346) 327-7727

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

BE OUOOU

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

OOKS TC Foo ss! Bigitally signed by DEANNA BROOKS TORRES
DEANNA BROOKS TORRES “Date: 2021.05.19 17:00:19 -05'00'

wt

 

 

Enclosures(s) Rayford O. Irvin, (Date Issued)
District Director
cc: Lisa Kyser Lowell Keig, Director
Paralegal Texas Workforce Commission Civil Rights Division
HEWLETT PACKARD ENTERPRISE 101 East 15 St.
6080 Tennyson Parkway Room #144T
3rd Floor Austin, TX 78778

Plano, TX 75024
Case 4:21-cv-02687 Document1 Filed on 08/17/21 in TXSD Page 6 of 9

Enclosure with EEOC
Form 161 (11/2020)

INFORMATION RELATED TO FILING Suit
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS --

In arder to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based an the charge referred to in this Notice will be lost. If you intend to
consuit an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within $0 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

 

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- AI Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 4:21-cv-02687 Document 1 Filed on 08/17/21 in TXSD Page 7 of 9

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act J FEPA ST
Statement and other information before completing this form.
[x] eeoc 460-2020-01901
Texas Workforce Commission Civil Rights Division. mo _ and EEOC
State ar local Agency, if any
Name (indicate Mr., MSs., Mrs.) . Home Phone (incl. Area Code) Date of Birth
Sheri Washington ; (770) 362-8684 . 1969.
. Street Address City, State and ZIP Code ‘

139 CYPRESSWOOD DR #133, Spring, TX 77388

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, ‘or State or Local Government Agency That I Believe ©
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

"Name . : mo , No. Employees; Members “| Phone No. (include Area Cade):
HEWLETT PACKARD ENTERPRISE Unknown (650) 687-581 7
Street Address City, State and ZIP Code

11445 Compaq Center West, Houston, TX 77070

 

 

 

 

 

Name : . . No. Employees, Members Phone No. (include Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
-Eariiest mc Latest

[x] RACE [| COLOR [| SEX [ | RELIGION - [ ] NATIONAL ORIGIN - 04-30-2019 11-14-2019
bd RETALIATION [x] AGE Op DISABILITY [] GENETIC INFORMATION

OTHER (Specify) , [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):
Il was employed by the above employer from 2/13/2019 until 11/14/2019 when | was terminated. My
position was Project Manager.

Iwas subjected to disparate treatment, harassment and discrimination due to my race (Black) and my
age (50) by Feria Ghambari (Middle Eastern Female/40’s). | was treated with rudeness, harassment,
undermining of my.work and hostility on a weekly basis from around 4/2019 through the end of my
employment, by Feria Ghambari. | complained to my supervisor Vikram Thakur (Indian/Male/45)
numerous times regarding the harassment and bullying and about the racial discrimination. Nothing
was done. On or about 11/14/2019, | wrote an email to VP Lee Roberson (White/IM/55) regarding the ill
treatment by Feria Ghambari, and by end of the same day, | was terminated with no reason given. |
was the only African American female there and employees outside of my protected class were e being
treated better.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requiréments
will advise the agencies if | change my address or phone number and J will Le Loo
cooperate fully with them in the processing of my charge in accordance with their

 

procedures, | swear or affirm that I have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. ; the best of my knowledge, information and belief.

3: -3020 A

Date « - oe Charging Party Sigrlature

  
  

  

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
C - “A (month, day, year) :

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
‘Case 4:21-cv-02687 Document1 Filed on 08/17/21 in TXSD Page 9 of 9

CP Enclosure with EEOC Form 5 (11/09)

Privacy AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (1 1/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken.on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
_or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization

against which the charge | is made.

5. WHETHER DiscLosuRE IS MANDATORY; EFFECT OF NoT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title Vil, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final”
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's -
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership |
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation, —
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
